IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE


STATE OF TENNESSEE,
                               AT NASHVILLE

                                               )
                                                                     FILED
                                               )   C.C.A. NO. 01C01-9703-CC-00103
                                                                     May 4, 1998
       Appellee,                               )
                                               )   HICKMAN COUNTY
                                                               Cecil W. Crowson
VS.                                            )
                                                              Appellate Court Clerk
                                               )
BRIAN KEITH HARDING,                           )
                                               )
       Appellant.                              )

                                         ORDER

              This Court released its opinion in the above-styled case, affirming the

judgment, on February 18, 1998. Subsequently, counsel for the appellant filed a timely

motion to withdraw pursuant to Rule 14, Tennessee Supreme Court Rules. It appears that

counsel’s notice to the appellant of her intent to withdraw was sent to an incorrect address

and was not received by the appellant. Moreover, through inadvertence, the Court did not

enter an order acting on the motion. Subsequently, mandate was issued on April 30, 1998.



              Because it appears that the appellant was not notified of his attorney’s

intention of withdrawing as required by Rule 14, the Court finds that it is necessary to recall

mandate and reenter our opinion.



              IT IS, THEREFORE, ORDERED that counsel’s motion to withdraw is denied.

IT IS FURTHER ORDERED that mandate, issued on April 30, 1998, is recalled, and this

Court’s opinion, entered on February 18, 1998, is hereby vacated and shall be reentered

as of the date of this order. The public defender’s office shall have 14 days from the date

of this order in which to file a renewed motion to withdraw as counsel pursuant to Rule 14,

Tennessee Supreme Court Rules.           Otherwise, counsel shall file an application for

permission to appeal to the Tennessee Supreme Court on behalf of the appellant pursuant

to T.R.A.P. 11. The appellant may remain on the same bond pending the filing and

disposition of an application for permission to appeal. In default of such bond, he shall be

remanded to the custody of the sheriff of Hickman County.


              ENTER this the ____ day of May, 1998.


                                               PER CURIAM